per curiam:
Nos toca examinar el incumplimiento de un notario con el Art. 39 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2061, al haber expedido una copia certificada, alterada en su contenido, de una escritura original otor-gada ante él.
I
El 12 de diciembre de 1995, el Sr. Ezequiel Cruz Robles acudió ante el Procurador General para querellarse contra el Ledo. Libertad Díaz Ortiz por el motivo de que otorgó ante él la Escritura Núm. 17 de 17 de abril de 1992, sobre cesión de acciones y derechos, y que a diciembre de 1995, la referida escritura no había sido presentada e inscrita en el Registro de la Propiedad. Ante los requerimientos de la Oficina del Procurador, en relación con el estatus de la es-critura en controversia, el querellado Díaz explicó, me-*421diante comunicación de fecha 28 de diciembre de 1995, que al ser presentada la escritura en el Registro de la Propie-dad, el Registrador denegó su inscripción por motivo de que en una de las cláusulas de la escritura, la Núm. 10, se hacía constar en cuanto a la capacidad mental de una de las otorgantes, que aunque tenía ciertas limitaciones men-tales, podía firmar el contrato de compraventa con la su-pervisión y orientación de sus hermanos. El Registrador le requirió al abogado que tramitara la correspondiente auto-rización judicial, gestión que ya había iniciado el quere-llado al momento de presentarse la queja. Esto es, el 15 de noviembre de 1995, el querellado había presentado ante el Tribunal de Primera Instancia de Bayamón, la solicitud de autorización judicial requerida para proceder con la ins-cripción del referido instrumento.
Posteriormente, mediante carta de 30 de abril de 1996, el querellado informó al Procurador General que la escri-tura en controversia había sido presentada nuevamente al Registro de la Propiedad de Bayamón, Sección I, e inscrita el 22 de abril de 1996. Incluyó con dicha comunicación una supuesta copia certificada de la escritura Núm. 17 de 17 de abril de 1992 y el informe médico psiquiátrico y de evalua-ción psicológica que alegadamente hacía académica la au-torización judicial.
Al comparar la copia presentada por el quejoso con la copia certificada que envió el querellado a la Oficina del Procurador General como la que había sido presentada e inscrita, el Procurador se percató de que, aunque supues-tamente se trataba de la misma escritura Núm. 17 de 17 de abril de 1992, las copias no eran idénticas, ya que la enviada por el querellado no contenía la cláusula décima sobre la incapacidad de la otorgante a la cual aludimos anteriormente. Esto provocó que se le solicitara al quere-llado una copia simple del original, según obraba en su Protocolo de 1992; lo cual, en efecto, reflejó que la copia certificada enviada para evidenciar que la transacción ha-*422bía sido inscrita debidamente en el Registro de la Propie-dad, no contenía la cláusula décima que en efecto contenía el original del instrumento público autorizado el 17 de abril de 1992.
Ante la posibilidad de que hubiera ocurrido una falsifi-cación de firmas, la Oficina del Procurador General remitió el asunto a la Oficina de Investigación y Procesamiento Criminal del Departamento de Justicia para que se inves-tigara si había ocurrido alguna violación a los Arts. 271 y 272 del Código Penal de Puerto Rico, 33 L.P.R.A. sees. 4591 y 4592, sobre falsificación de documentos y posesión y tras-paso de documentos falsificados. Luego de la investigación correspondiente y de revisar el expediente que suplió el Procurador General y después de haberse citado tanto al querellante como al querellado, y considerada la evalua-ción de la certificación registral relativa a la finca en cues-tión, dicha oficina sorpresivamente concluyó que no se co-metió delito alguno, pero que ciertamente se faltó a la fe notarial al certificar que la copia era fiel y exacta del original cuando en efecto no lo era.
El Procurador General acogió las conclusiones del in-forme de la oficina de investigaciones. Determinó que el notario querellado certificó como copia fiel y exacta de la Escritura Núm. 17 el documento que finalmente logró ac-ceso registral, cuando en realidad no lo era, constituyendo dicha certificación una aseveración falsa, ya que en la su-puesta copia no aparecía la versión original de la décima cláusula, la cual está relacionada con la incapacidad mental de una de las otorgantes.
Concluyó el Procurador que al certificar falsamente como copia de la Escritura Núm. 17 de 17 de abril de 1992, el documento presentado al Registro de la Propiedad, el notario incumplió con su deber de expedir copias certifica-das tal y como lo dispone el Art. 39 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2061, faltando así a la veraci-dad de los hechos, a su fe notarial y al Canon 18 del Código *423de Ética Profesional, 4 L.P.R.A. Ap. IX, que taxativamente impone a los abogados la obligación de defender diligente-mente los intereses del cliente, pero sin recurrir a la viola-ción de las leyes o a cometer engaños para sostener su causa. A iguales conclusiones ha llegado la Directora de la Oficina de Inspección de Notarías en su bien fundamen-tado informe con respecto a las graves actuaciones del re-ferido notario.
El querellado ha aceptado por escrito y sin reservas que llevó a cabo las actuaciones descritas por el Procurador General en su informe. Niega, no obstante, que haya ac-tuado con intención de defraudar o de violar la Ley Notarial de Puerto Rico, aunque acepta no haber sido suficien-temente riguroso y que “posiblemente en este asunto pudimos haber violado la letra de la Ley Notarial”.
El notario, aunque se somete a la jurisdicción discipli-naria del Tribunal, aceptando los hechos y disponiéndose para desplegar las gestiones necesarias para remediar la situación de la cual es responsable, según ordenáramos en nuestra Resolución de 17 de julio de 1998,(1) ruega al Tribunal tomar en consideración las razones que lo llevaron a eliminar en la supuesta copia certificada la cláusula ya descrita y presentarla al Registro antes de que recayera la autorización judicial correspondiente. Reitera que cometió un error de juicio, que existían factores concurrentes rela-cionados con su grave estado de salud que hicieron crisis en el momento de los hechos (grave condición cardíaca, hi-pertensión arterial, glaucoma, diabetes crónica). Acom-paña a su escrito una certificación médica que reitera lo expresado por él. Aduce, además, que no están presentes *424agravantes tales como el deseo de lucro ni un elemento malsano, sino remediar la grave situación de la familia Kuilan, dueños de una propiedad en peligro de ser ejecu-tada, ya que un acreedor hipotecario de dicha familia in-terpuso una demanda sobre ejecución de hipoteca por la vía ordinaria, deuda que fue declarada vencida en su tota-lidad, por lo que tal familia se vio en necesidad de vender la propiedad con premura, todo esto antes de la interven-ción del abogado. Luego de la venta, y ante la insistencia del comprador para lograr inscribir su propiedad, se ofuscó y cometió los errores descritos.
I — i H-í
 Tanto los Cánones del Código de Ética Profesional como la Ley y el Reglamento Notarial de Puerto Rico im-ponen a los notarios el deber de ejercer su función con hon-radez y sinceridad, exaltando los valores de dignidad y el honor de la profesión. Véase In re Torres Olmeda, 145 D.P.R. 384 (1998). Cuando un notario, custodio de la fe pública, autoriza un documento, da constancia de que la transacción involucrada es legítima y válida, lo que brinda eficacia y garantía a ese instrumento notarial. In re Ramos, 104 D.P.R. 568 (1976); In re Rivera Arvelo y Ortiz Velázquez, 132 D.P.R. 840 (1993).
El Art. 39 de la Ley Núm. 75 de 2 de julio de 1987, supra, dispone lo siguiente:
Una copia certificada es el traslado literal, total o parcial de que un documento otorgado ante notario, que libre éste o el que tenga legalmente a cargo su protocolo, con certificación respecto a la exactitud del contenido y al número de folios que contenga el documento, así como la firma, signo y rúbrica y, en todos los folios, el sello y rúbrica del notario autorizante.
Al certificar falsamente que el contenido de la escritura presentada mediante el asiento de presentación Núm. 121 era idéntico al original que constaba en su Pro-*425tocolo, el querellado incurrió en violación al Art. 39 antes señalado. La grave actuación del notario de expedir una copia certificada, en la cual se ha alterado el contenido del original de una escritura pública, viola la fe pública notarial, espina dorsal de la función del notario. In re Feliciano Ruiz, 117 D.P.R. 269 (1986).
La doctrina general establece que es a través de las copias certificadas que opera la eficacia del instrumento público original, ya que éste queda incorporado al Protocolo del notario. In re Miranda Morales, 143 D.P.R. 45 (1997); E. Giménez-Arnau, Derecho Notarial, 2da ed., Pamplona, Ed. Univ. Navarra, 1976, Vol. IV, pág. 827; A. Neri, Tratado teórico y práctico del derecho notarial, Buenos Aires, Ed. Depalma, 1969, Vol. III, pág. 1083 et seq.
Por otra parte, la Regla 49 del Reglamento Notarial de Puerto Rico, sobre certificación de copia, 4 L.P.R.A. Ap. XXTV, dispone, en su parte pertinente, que la certificación ha de indicar si es una certificación de concordancia total o parcial con el original. Se exige que la copia de la escritura matriz sea una reproducción íntegra de ésta para que surta todos los efectos que la ley le otorga. Al certificar falsamente que la copia certificada era una reproducción fiel y exacta del original, el notario también incurrió en violación al Art. 49 del Reglamento Notarial de Puerto Rico, supra. Este Tribunal ya ha resuelto en varias ocasiones que faltar a la veracidad de los hechos constituye una de las faltas más graves en que pueda incurrir un notario. In re Vera Vélez, 148 D.P.R. 1 (1999); In re Iglesias Pérez, 146 D.P.R. 14 (1998); In re Torres Olmeda, supra.
HH hH HH
Dentro del marco doctrinal analizado, la presentación en el Registro de la Propiedad de una copia certificada que no reproduce literalmente el contenido del original, provoca una inscripción ineficaz, cuyo asiento *426descansa sobre bases documentales equivocadas. La falta del requisito esencial de validez del instrumento produce la invalidez del documento que refleja el negocio jurídico. Giménez-Arnau, op. cit., Vol. III, pág. 459.
Para remediar la ineficacia de la inscripción efectuada es preciso recurrir al tribunal con una petición para que se anule por la incapacitada mental la inscripción registral en cuanto a la venta hecha. Ello implica, además, la anulación del negocio jurídico constituido en cuanto a la participación de ésta y se ordene la paralización de la inscripción de cualquier hipoteca que esté pendiente de inscripción o de cualquier otro documento hasta que se resuelva la titularidad de la finca en cuestión. Por lo tanto, la actuación del querellado ha causado gran dilación en la consecución deseada por las partes de llevar a cabo el negocio de compraventa en cuestión, además de gastos y otros inconvenientes a éstas.
Por otro lado, la certificación de un hecho falso constituyó un acto detrimental a la fe pública; incurriendo además dicho notario en violación al Canon 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, que prohíbe utilizar medios incompatibles con la verdad o inducir al juzgador, en este caso al Registrador de la Propiedad, a error a través de artificios o de una falsa relación dé los hechos. In re Vera Vélez, 136 D.P.R. 284 (1994). Al pretender el abogado querellado solucionar el problema resultante de la incapacidad mental de uno de los otorgantes, alterando la copia certificada de la escritura, en lugar de proseguir el trámite iniciado de autorización judicial, incurrió en una violación al Canon 18 del Código de Ética Profesional, supra, el cual dispone, en lo pertinente, lo siguiente:
Es deber del abogado defender los intereses del cliente dili-gentemente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurídica en general estima adecuada y responsable.
Este deber de desempeñarse en forma capaz y diligente no *427significa qne el abogado puede realizar cualquier acto que sea conveniente con el propósito de salir triunfante en las causas del cliente. La misión del abogado no le permite que en defensa de un cliente viole las leyes del país o cometa algún engaño. Por consiguiente, al sostener las causas del cliente, debe actuar dentro de los límites de la ley, teniendo en cuenta no sólo la letra de ésta, sino el espíritu y los propósitos que la informan. ... Véanse, además: In re Cardona Ubiñas, 146 D.P.R. 598 (1998); In re Osorio Díaz, 146 D.P.R. 39 (1998).
IV
Como es sabido, al determinar la sanción disciplinaria aplicable al abogado querellado, podemos tomar en cuenta factores como la reputación del abogado en su comunidad, el previo historial de éste, si es su primera falta, la aceptación de la falta y su sincero arrepentimiento, si se trata de una conducta aislada, el ánimo de lucro que medió en su actuación, resarcimiento al cliente y cualesquiera otras consideraciones ya bien atenuantes o agravantes que medien de acuerdo con los hechos. Véanse; In re Padilla Rodríguez, 145 D.P.R. 536 (1998); In re Ortiz Velázquez, 145 D.P.R. 308 (1998); In re Varcárcel Mulero, 142 D.P.R. 41 (1996); In re Fernández Paoli, 141 D.P.R. 10 (1996).
Es por ello que en atención a todo lo previamente ex-puesto y por considerar que la grave actuación del notario violó los Cánones 18 y 35 del Código de Ética Profesional, supra; el Art. 39 de La Ley Notarial de Puerto Rico, supra, y la Regla 49 del Reglamento Notarial de Puerto Rico, supra, violando de tal modo la fe notarial, menoscabando así la confianza pública en él depositada y provocando a su vez la inscripción de una titularidad sujeta a la ineficacia en derecho, se dictará sentencia para ordenar la separación inmediata del querellado Libertad Díaz Ortiz del ejercicio de la abogacía por tiempo indefinido, así como la incauta-ción de toda su obra notarial.

 Tomamos conocimiento judicial de la sentencia del Tribunal de Circuito de Apelaciones de 15 de diciembre de 1999, en la cual se confirma una sentencia del Tribunal de Primera Instancia que declara sin lugar una solicitud de desistimiento presentada por el licenciado Díaz Ortiz. En su lugar concluyó que la Sra. Carmen Gisela García Kuilan está incapacitada mentalmente, y por lo tanto incapaz de otor-gar la escritura en cuestión. Se ordenó a la Procuradora Especial de Relaciones de Familia a instar las acciones correspondientes para salvaguardar los derechos de la incapacitada.